 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated as of February 25, 2008, by and between GAYLORD
ENTERTAINMENT COMPANY, a Delaware corporation having its corporate headquarters
at One Gaylord Drive, Nashville, Tennessee 37214 (“the Company”) and COLIN V.
REED, a resident of Nashville, Davidson County, Tennessee (“Executive”).
Witnesseth:
     WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer, and Executive desires to serve in such capacity pursuant to
the terms of this Agreement; and
     WHEREAS, the Executive has heretofore been employed by the Company under
the terms of an agreement that expires on April 30, 2008 (the “Prior
Agreement”);
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
Agreement
     1. Employment; Term; Place of Employment. The Company hereby employs
Executive, and Executive hereby accepts employment with the Company upon the
terms and conditions contained in this Agreement. The term of Executive’s
employment hereunder shall commence on February 4, 2008 (the “Effective Date”)
and shall continue for a period of two (2) years from and after the Effective
Date (the “Initial Period”). For purposes of this Agreement, a “Contract Year”
shall mean a one-year period commencing on the Effective Date or any anniversary
thereof. This Agreement shall automatically renew for two (2) year terms (each
referred to as an “Extension Period”) (the Initial Period and each Extension
Period collectively referred to as the “Employment Period”) unless either party
notifies the other party at least ninety (90) days prior to the expiration of
the Initial Period or any Extension Period. Executive shall render services at
the offices established by the Company in the greater Nashville metropolitan
area; provided that Executive agrees to travel on temporary trips to such other
places as may be required to perform Executive’s duties hereunder.
     2. Duties; Title.
     (a) Description of Duties.
     (i) During the Employment Period, Executive shall serve the Company as its
President and Chief Executive Officer and report directly to the Board of
Directors of Directors (the “Board of Directors”). In addition, subject to
approvals required by the Delaware Business Corporation Act and the Company’s
Certificate of Incorporation and Bylaws, Executive shall perform the duties of
Chairman of the Board as described by the Company’s Restated Bylaws, as amended
from time to time Executive shall supervise the conduct of the business and
affairs of the Company, its subsidiaries and respective divisions and perform
such other duties as the Board of Directors shall determine.

 



--------------------------------------------------------------------------------



 



     (ii) Subject to approvals required by the Delaware Business Corporation Act
and the Company’s Certificate of Incorporation and Bylaws, Executive shall serve
as a member of the Board of Directors.
     (iii) Executive shall faithfully perform the duties required of his office.
Subject to Section 2(b), Executive shall devote all of his business time and
effort to the performance of his duties to the Company.
     (b) Other Activities. Notwithstanding anything to the contrary contained in
Section 2(a), Executive shall be permitted to engage in the following
activities, provided that such activities do not materially interfere or
conflict with Executive’s duties and responsibilities to the Company:
     (i) Executive may serve on the governing boards of, or otherwise
participate in, a reasonable number of trade associations and charitable
organizations, whose purposes are not inconsistent with the activities and the
image of the Company;
     (ii) Executive may engage in a reasonable amount of charitable activities
and community affairs; and
     (iii) Subject to the prior approval of the Board of Directors, Executive
may serve on the board of directors of no more than two business corporations,
provided also that they do not compete, directly or indirectly, with the
Company.
     (c) Other Policies. Executive shall be subject to and shall comply with all
codes of conduct, personnel policies and procedures applicable to senior
executives of the Company, including, without limitation, policies regarding
sexual harassment, conflicts of interest and insider trading.
     3. Cash Compensation.
     (a) Base Salary. During the initial Contract Year, the Company shall pay to
Executive an annual salary of $910,000. Executive’s annual salary shall be
increased in each subsequent Contract Year by a percentage set by the Board of
Directors based upon performance and market competitiveness (such annual salary,
together with any increases under this subsection (b), being herein referred to
as the “Base Salary”).
     (b) Annual Cash Bonus. Executive shall be eligible for an annual cash bonus
equal to a target of 100% of Executive’s Base Salary, up to a maximum of 200% of
Base Salary, (the “Annual Bonus”) to be paid to him in each calendar year, and
shall be determined based on annually set performance goals and criteria,
subject and pursuant to the terms and conditions of the Company’s Cash Incentive
Plan, as it is amended from time to time. The Annual Bonus for each calendar
year shall be paid to Executive on or before the end of February 28th of the
immediately succeeding year.
     (c) Withholding. The Base Salary and each Annual Bonus shall be subject to
applicable withholding and shall be payable in accordance with the Company’s
payroll practices.

2



--------------------------------------------------------------------------------



 



     4. Benefits; Expenses; Etc.
     (a) Custom Non-Qualified Mid-Career Supplemental Employee Retirement Plan.
Executive shall be entitled to a nonqualified supplemental executive retirement
benefit (the “SERP”). Company agrees to pay Executive a retirement benefit which
has a value of $2,500,000.00 (the “Initial SERP Benefit”). The Initial SERP
Benefit will be adjusted for hypothetical investment earnings (or losses)
beginning April 23, 2005 until paid to Executive, based on the investment
performance of one or more mutual funds selected by Executive in his sole
discretion, and in a manner consistent with Treas. Reg. § 1.409A-1(o). Company
shall not be responsible for the quality of the investment performance of any
such fund(s). In addition, Company agrees to pay Executive a retirement benefit
which will have a value of $1,000,000.00 on May 1, 2010 (the “Additional SERP
Benefit”), provided that Executive continues to be employed by the Company
through such date. As of the Effective Date, and pursuant to the terms of the
Prior Agreement, the Additional SERP Benefit is 40% vested and accrued, for a
value of $400,000, and will continue to accrue and vest at the rate of an
additional 20% per year on each of May 1, 2008, May 1, 2009 and May 1, 2010,
provided that Executive remains employed by the Company during such period. The
Additional SERP Benefit will be adjusted for hypothetical investment earnings
(or losses) beginning on May 1, 2006 until paid to Executive, based on the
investment performance of one or more mutual funds selected by Executive in his
sole discretion, and in a manner consistent with Treas. Reg. § 1.409A-1(o).
Company shall not be responsible for the quality of the investment performance
of any such fund(s). Except as otherwise set forth in this Agreement, and
subject to deferral pursuant to Section 6, the Initial SERP Benefit and the
Additional SERP Benefit, as adjusted for hypothetical investment earnings (or
losses) beginning April 23, 2005 based on the investment performance of one or
more mutual funds selected by Executive in his sole discretion (collectively,
the “SERP Benefit”) shall, to the extent then vested, be payable upon the
Executive’s termination of employment.
The Company will separately account for the portion of the SERP Benefit earned
and vested before January 1, 2005 ($1,875,000) together with hypothetical
investment earnings or losses thereon (the “Pre-409A SERP Benefit”). Executive’s
rights to the Pre-409A SERP Benefit shall not be modified by this Agreement but
shall be with the Executive’s rights as they existed on December 31, 2004 under
the terms of the Prior Agreement. As provided under the Prior Agreement,
Executive may elect to receive the Pre-409A SERP Benefit in the form of one (1)
lump-sum payment or equal annual installments over a period not exceeding
fifteen (15) years. Such election by Executive pertaining to the Pre-409A SERP
Benefit shall be made (or may be changed) at any time, and from time to time, on
or before the last day of the calendar year immediately preceding the calendar
year in which the SERP Benefit could otherwise become payable. If no election is
made, a lump-sum payment of the Pre-409A SERP Benefit will be made.
The Company will also separately account for the balance of the SERP Benefit
that became earned and/or vested after December 31, 2004, together with
hypothetical investment earnings or losses (the “409A SERP Benefit”). Executive
may elect (or may change a prior election) to receive the 409A SERP Benefit in
the form of one (1) lump-sum payment or equal annual installments over a period
not exceeding fifteen (15) years. Such election (including a change in any
election previously made) by Executive pertaining to the 409A SERP Benefit shall
be made by December 31, 2008 (or such later date as allowed under Code

3



--------------------------------------------------------------------------------



 



Section 409A and guidance thereto). If no election is made, or if the 409A SERP
Benefit first becomes payable in 2008, a lump-sum payment of the 409A SERP
Benefit will be made.
If at Executive’s “separation of service” for reasons other than death,
Executive is a “specified employee” (as such phrases are defined under Code
Section 409A), payment of the 409A SERP Benefit will commence on the date that
is six (6) months following the date of separation of service (or such later
date as required under Section 6). In all other cases, the 409A SERP Benefit
will commence thirty (30) days following a separation of service (or as soon as
practicable thereafter).
The Company reserves the right to provide benefits described in this Section
4(a) under a separate, written deferred compensation plan or arrangement that
will supersede the terms of this Agreement. The terms and conditions of all
benefits described in this Section 4(a) may be modified by the Company to the
extent necessary to comply with the requirements for deferred compensation
arrangements imposed by Section 409A of the Internal Revenue Code, as amended
from time to time.
For example purposes, a schedule of vesting for the SERP Benefit based upon the
provisions of this Section 4(a) is attached hereto as Exhibit A and made a part
hereof.
     (b) Expenses. During the Employment Period, the Company shall reimburse
Executive, in accordance with the Company’s policies and procedures, for all
reasonable expenses incurred by Executive, including reimbursement for his
reasonable first class travel expenses and, on up to two occasions per year,
those of his spouse, in connection with the performance of his duties for the
Company.
     (c) Vehicle Allowance. During the Employment Period, Executive shall be
entitled to receive from the Company a vehicle allowance of $1,200 per month,
subject to future increases as may be granted to senior executives.
     (d) Use of Company Aircraft. During the Employment Period and subject to
availability and the Company’s relevant reimbursement policies, the Company
shall make available the Company’s jet aircraft to Executive for reasonable
personal use.
     (e) Vacation. During the Employment Period, Executive shall be entitled to
four (4) weeks vacation during each Contract Year.
     (f) Executive Financial Counseling. During the Employment Period, the
Company shall reimburse Executive for up to a maximum of $15,000 of financial
counseling expenses each Contract Year, upon submission of documentation
evidencing such expenses.
     (g) Attorney’s Fees. Executive shall be entitled to reimbursement for
reasonable attorney’s fees and expenses incurred by Executive in the review and
negotiation of this Agreement and any proposed amendments to this Agreement,
upon submission of documentation evidencing such fees and expenses.
     (h) Company Plans. During the Employment Period, Executive shall be
entitled to participate in and enjoy the benefits of (i) the Company Health
Insurance Plan, (ii) the Company 401(k) Savings Plan, (iii) the Company
Supplemental Deferred Compensation

4



--------------------------------------------------------------------------------



 



(“SUDCOMP”) Plan, and (iv) any health, life, disability, retirement, pension,
group insurance, or other similar plan or plans which may be in effect or
instituted by the Company for the benefit of senior executives generally, upon
such terms as may be therein provided. Such benefits shall include reimbursement
or payment of up to $15,000 each Contract Year for a physical examination. A
summary of such benefits as in effect on the Effective Date has been provided to
Executive, the receipt of which is hereby acknowledged.
     (i) Retiree Health Coverage. The Company shall provide Executive and his
wife Brenda Reed (and no subsequent spouse or any other dependent) on the day
immediately preceding his employment termination date (other than a termination
date resulting from a termination by Company for Cause or by Executive without
Good Reason) with medical benefits (including health care, dental, prescription
and vision) until the earliest of the following occurs: (i) the deaths of
Executive and his wife Brenda Reed; (ii) Executive terminates his coverage under
the plan; (iii) failure of Executive or his wife to make premium payments as
required under the plan; or (iv) Company ceases to offer medical benefits to any
of its active employees. If Executive terminates his coverage under the plan
(except in the case of death), his wife’s coverage is also terminated. Once
Executive or his wife’s coverage is terminated, it cannot be reinstated for any
reason. Executive shall pay the same cost or the same portion of the cost to
Company of providing him and his wife with coverage as paid by executive
employees for similar coverage, as determined by Company in its sole discretion.
Coverage made available to Executive and his wife shall be substantially similar
to coverage provided to Executive and his wife during the Employment Period.
Such benefit continuation coverage may be provided through COBRA continuation
rights, an insurance contract, benefit plan or similar arrangement, or a
combination thereof, at the Company’s discretion.
     (j) Section 409A Compliance. Except for payments to Executive arising from
Sections 4(a), and 4(h)(iii), the payments described in this Agreement are not
intended to be payments of deferred compensation subject to the requirements of
Code Section 409A. In the event a payment arising from one of these paragraphs
is determined to be deferred compensation subject to Code Section 409A, and in
the event that the Executive can make an election regarding the timing of the
payment, the payment will instead be made in the calendar year following the
calendar year in which the liability for reimbursement arose or, if later, at
the earliest time possible so that the deduction related to such payment will
not be limited or eliminated by application of Internal Revenue Code
Section 162(m).
     5. Deferral of Excessive Employee Remuneration.
     (a) Deferral of Current Compensation. During any period in which Executive
is a “covered employee” within the meaning of Section 162(m)(3), any “applicable
employee remuneration” otherwise payable to Executive in excess of the limit
specified in Section 162(m)(1) or any successor provision of the Code (currently
$1,000,000) shall not be currently paid, but shall be a deferred payment
obligation of the Company governed by the provisions of this Section 6.
     (b) Vesting of Deferred Compensation; Investment Earnings. All such
deferred payment obligations shall be fully vested and shall be adjusted for
hypothetical investment earnings (or losses) until paid to Executive. The rate
of investment earnings (or losses) of such deferred amounts shall be equal to
the rate of investment earnings (or losses) of one or

5



--------------------------------------------------------------------------------



 



more mutual funds selected by Executive, in his sole discretion. The Company
shall not be responsible for the quality of the investment performance of any
such fund(s).
     (c) Deposit to Rabbi Trust. In order to facilitate the payment of the
Company’s deferred payment obligation, at the time that the Company would
otherwise make a payment to Executive but for the Code Section 162(m)
limitations, the Company shall deposit an amount of cash equal to the amount
which is being deferred, into “Account A” of the Deferred Compensation Rabbi
Trust (the “Rabbi Trust”) that has been established by the Company and is
described in Section 6 hereof.
     (d) Distribution of Deferred Amounts. Amounts deferred pursuant to this
Section 5 and earnings thereon, shall be paid to Executive at the earliest time
possible so that the deduction related to such payment will not be limited or
eliminated by application of Internal Revenue Code Section 162(m). In the event
the time of payment is expected to be later than ten (10) days following the
termination of Executive’s employment with the Company (without regard to the
reason of such termination), the Company shall provide Executive with a copy of
a written opinion from counsel confirming the need to delay the payment and
specifying the earliest date upon which payment may be made so that the
deduction related to such payment will not be limited or eliminated by
application of Internal Revenue Code Section 162(m). Distributions from the
Rabbi Trust shall to the extent feasible be made from Account A prior to any
distributions from Account B.
     6. Rabbi Trust. It is understood and agreed by the parties that (i) the
Rabbi Trust shall remain subject to the claims of the Company’s general
creditors; (ii) any income tax payable with respect to the Rabbi Trust shall be
the sole obligation and responsibility of the Company (and shall not reduce the
assets in the Rabbi Trust so long as the Rabbi Trust remains a “grantor trust”
for federal income tax purposes); and (iii) the establishment of the Rabbi Trust
shall not relieve the Company of its liability to pay amounts due under this
Agreement. The Rabbi Trust shall, however, relieve the Company of its liability
to pay amounts due under this Agreement to the extent that payments are made in
accordance with the terms of this Agreement and the Rabbi Trust.
     7. Termination. Executive’s employment hereunder may be terminated prior to
the expiration of the Employment Period as follows:
     (a) Termination by Death. Upon the death of Executive (“Death”),
Executive’s employment shall automatically terminate as of the date of Death.
     (b) Termination by Company for Permanent Disability. At the option of the
Company, Executive’s employment may be terminated by written notice to Executive
or his personal representative in the event of the Permanent Disability of
Executive. As used herein, the term “Permanent Disability” shall mean a physical
or mental incapacity or disability which renders Executive unable substantially
to render the services required hereunder for a period of ninety
(90) consecutive days or one hundred eighty (180) days during any twelve
(12) month period as determined in good faith by the Company.
     (c) Termination by Company for Cause. At the option of the Company,
Executive’s employment may be terminated by written notice to Executive upon the
occurrence of any one or more of the following events (each, a “Cause”):

6



--------------------------------------------------------------------------------



 



     (i) any action by Executive constituting fraud, self-dealing, embezzlement,
or dishonesty in the course of his employment hereunder;
     (ii) any conviction of Executive of a crime involving moral turpitude;
     (iii) failure of Executive after reasonable notice promptly to comply with
any valid and legal directive of the Board of Directors;
     (iv) a material breach by Executive of any of his obligations under this
Agreement and failure to cure such breach within ten (10) days of his receipt of
written notice thereof from the Company; or
     (v) a failure by Executive to perform adequately his responsibilities under
this Agreement as demonstrated by objective and verifiable evidence showing that
the business operations under Executive’s control have been materially harmed as
a result of Executive’s gross negligence or willful misconduct.
     (d) Termination by Executive for Good Reason. At the option of Executive,
Executive may terminate his employment by written notice to Company given within
ninety days (90) after the occurrence of the following circumstances (“Good
Reason”), unless the Company cures the same within thirty (30) days of such
notice:
     (i) Any adverse change by Company in the Executive’s position or title
described in Section 2 hereof, whether or not any such change has been approved
by a majority of the members of the Board;
     (ii) The assignment to Executive, over his reasonable objection, of any
duties materially inconsistent with his status as President and Chief Executive
Officer or a substantial adverse alteration in the nature of his
responsibilities;
     (iii) A reduction by Company in his annual base salary of $910,000 as the
same may be increased from time to time pursuant to Section 3(b) hereof;
     (iv) Company’s requiring Executive to be based anywhere other than the
Company’s headquarters in Nashville, Tennessee except for required travel on the
Company’s business;
     (v) The failure by Company, without Executive’s consent, to pay to him any
portion of his current compensation, except pursuant to this Agreement or
pursuant to a compensation deferral elected by Executive, or to pay to Executive
any portion of an installment of deferred compensation under any deferred
compensation program of Company within thirty days of the date such compensation
is due;
     (vi) Except as permitted by this Agreement, the failure by Company to
continue in effect any compensation plan (or substitute or alternative plan) in
which Executive is entitled to participate which is material to Executive’s
total compensation, or the failure by the Company to continue Executive’s
participation therein on a basis that is materially as favorable both in terms
of the amount of

7



--------------------------------------------------------------------------------



 



benefits provided and the level of Executive’s participation relative to other
participants at Executive’s grade level; or
     (vii) The failure by Company to continue to provide Executive with benefits
substantially similar to those enjoyed by senior executives under the Company’s
pension and deferred compensation plans, and the life insurance, medical, health
and accident, and disability plans in which Executive is entitled to
participate, except as required by law, or the taking of any action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive Executive of any material fringe benefit enjoyed by
Executive, or the failure by the Company to provide Executive with the number of
paid vacation days to which Executive is entitled; or
     (viii) A material breach by the Company of any of its obligations under
this Agreement or the failure to renew or giving notice of non-renewal of this
Agreement, as provided in Section 1, unless such non-renewal is due to
termination by the Company for Cause, as provided in Section 7(c).
     (e) Termination by Company Without Cause. At the option of the Company
Executive’s employment may be terminated by written notice to Executive at any
time (“Without Cause”).
     8. Effect of Termination.
     (a) Effect Generally. If Executive’s employment is terminated during the
Employment Period, the Company shall not have any liability or obligation to
Executive other than as specifically set forth in Section 7, Section 8 and
Section 9 hereof. Upon the termination of Executive’s employment for any reason,
he shall, upon the request of the Company, resign from the Board of Directors.
     (b) Effect of Termination by Death. Upon the termination of Executive’s
employment as a result of Death, Executive’s estate shall be entitled to receive
an amount equal to: (i) accrued but unpaid Base Salary through the date of
termination; (ii) a pro rata portion of Executive’s Annual Bonus, if any, for
the year in which termination occurs, (iii) any unpaid portion of the Annual
Bonuses for prior calendar years, accrued and unpaid vacation pay, unreimbursed
expenses incurred pursuant to Section 4(b), (c), (f), (g), (h) or (i) and any
other benefits owed to Executive pursuant to any written employee benefit plan
or policy of the Company, excluding benefits payable pursuant to any plan
beneficiary pursuant to a contractual beneficiary designation by Executive,
(iv) a pro-rata portion of the SERP Benefit with the vested portion of the SERP
Benefit equal to the sum of (a) the Initial SERP Benefit, including hypothetical
investment earnings (or losses) beginning April 23, 2005 until paid to
Executive, based on the investment performance of one or more mutual funds
selected by Executive, in his sole discretion, and (b) the Additional SERP
Benefit multiplied by a fraction, the numerator of which is the total number of
months (including any fractional month) of the Employment Term (up to 60), and
the denominator of which is 60; such vested portion of the Additional SERP
Benefit to include hypothetical investment earnings (or losses) beginning on the
Effective Date until paid to Executive, based on the investment performance of
one or more mutual funds selected by Executive, in his sole discretion;
(v) Executive’s stock options and equity incentive awards as of the date of
death, the vesting and

8



--------------------------------------------------------------------------------



 



exercise of which is governed by the Company’s 2006 Omnibus Incentive Plan; and
(vi) all of Executive’s stock options, which pursuant to the Company’s 2006
Omnibus Plan are accelerated as of the date of death and are exercisable until
the expiration of the stock option term.
     (c) Effect of Termination for Permanent Disability. Upon the termination of
Executive’s employment hereunder as a result of Permanent Disability, Executive
shall be entitled to receive an amount equal to: (i) accrued but unpaid Base
Salary through the date of termination; (ii) a pro rata portion of Executive’s
Annual Bonus, if any, for the year in which termination occurs, (iii) any unpaid
portion of the Annual Bonus for prior calendar years, long-term disability
benefits available to executives of the Company, accrued and unpaid vacation
pay, unreimbursed expenses incurred pursuant to Section 4(b), (c), (f), (g),
(h) or (i), and any other benefits owed to Executive pursuant to any written
employee benefit plan or policy of the Company; (iv) a pro-rata portion of the
SERP Benefit with the vested portion of the SERP Benefit equal to the sum of
(a) the Initial SERP Benefit, including hypothetical investment earnings (or
losses) beginning April 23, 2005 until paid to Executive, based on the
investment performance of one or more mutual funds selected by Executive, in his
sole discretion, and (b) the Additional SERP Benefit multiplied by a fraction,
the numerator of which is the total number of months (including any fractional
month) of the Employment Term (up to 60), and the denominator of which is 60;
such vested portion of the Additional SERP Benefit to include hypothetical
investment earnings (or losses) beginning on the Effective Date until paid to
Executive, based on the investment performance of one or more mutual funds
selected by Executive, in his sole discretion; (v) Executive’s vested stock
options and equity incentive awards as of the date of termination, the vesting
of which is governed by the Company’s 2006 Omnibus Incentive Plan; and (vi) all
of Executive’s stock options, which pursuant to the Company’s 2006 Omnibus
Incentive Plan are accelerated as of the termination date and are exercisable
until the expiration of the stock option term. Payments to Executive hereunder
shall be reduced by any payments received by Executive under any worker’s
compensation or similar law.
     (d) Effect of Termination by the Company for Cause or by Executive Without
Good Reason. Upon the termination of Executive’s employment by the Company for
Cause or by Executive for any reason other than Good Reason, Executive shall be
entitled to receive an amount equal to: (i) accrued but unpaid Base Salary
through the date of termination, (ii) any unpaid Annual Bonus for prior calendar
years, accrued but unpaid vacation pay, unreimbursed expenses incurred pursuant
to Section 4(b), (c), (f), (g), (h) or (i) and any other benefits owed to
Executive pursuant to any written employee benefit plan or policy of the
Company; (iii) the portion of the Restricted Stock Grant that is free from
restrictions as of the termination date; and (iv) the Initial SERP Benefit, as
calculated in accordance with the provisions of Section 4(a) of this Agreement.
All stock options and equity incentive awards, to the extent not theretofore
exercised, shall terminate on the date of termination of employment under this
Section 8(d). Executive shall also forfeit (a) any vested or unvested SERP
Benefit, (b) any vested or unvested Additional SERP Benefit, and (c) any right
to an Annual Bonus for the calendar year in which Executive’s termination
occurs.
     (e) Effect of Termination by the Company Without Cause or by Executive for
Good Reason. Upon the termination of Executive’s employment hereunder by the
Company Without Cause or by Executive for Good Reason, Executive shall be
entitled to: (i) the payment of two times Executive’s Base Salary for the year
in which such termination shall

9



--------------------------------------------------------------------------------



 



occur; (ii) payment of two times Executive’s Annual Bonus that was earned for
the preceding year, (iii) any unpaid Annual Bonus that was earned for prior
calendar years, accrued and unpaid vacation pay, unreimbursed expenses incurred
pursuant to Section 4(b), (c) (f), (g), (h) or (i), and any other benefits owed
to Executive pursuant to any written employee benefit plan or policy of the
Company, continued benefits under Section 4(c) for a period of two years, and
continuation of health benefits under Section 4(h) at the employee cost for the
period of COBRA continuation and for an additional period of two years
thereafter in a manner described in Section 4(i); (iv) any vested portion of the
SERP Benefit, as calculated in accordance with the provisions of Section 4(a) of
this Agreement, and as adjusted for hypothetical earnings (or losses), and the
immediate accrual and vesting of any unvested portion of the SERP Benefit that
would have been vested and accrued if Executive were employed through the date
that is 24 months after the Effective Date; (v) acceleration of vesting of
restricted stock grants and stock options that were scheduled to vest within 24
months following the date of termination. In addition, Executive shall also be
entitled to a pro rata share of his Restricted Stock Unit Grant under the 2008
Long Term Incentive Plan in the event the performance targets for such award are
eventually satisfied on February 4, 2012 or the award is otherwise vested via
change of control or otherwise (for example, if Executive were terminated two
years into the four-year cliff vesting period, then Executive would receive
fifty percent (50%) of the award if eventually earned). Executive shall have two
(2) years from the date of such termination Without Cause or by Executive for
Good Reason to exercise all vested stock options.
     9. Change of Control.
     (a) Definition. A “Change of Control” shall be deemed to have taken place
if:
     (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company,
a wholly-owned subsidiary thereof, or any employee benefit plan of the Company
or any of its subsidiaries becomes the beneficial owner of Company securities
having 35% or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of the issuance of securities initiated by the
Company in the ordinary course of business);
     (ii) individuals who, as of the date of this Amendment, were members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided that any individual who becomes a
director after such date whose election or nomination for election by the
Company’s shareholders was approved by two-thirds of the members of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
“election contest” relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 under the Securities Exchange Act of 1934),
“tender offer” (as such term is used in Section 14(d) of the Securities Exchange
Act of 1934) or a proposed transaction described in clause (iii) below) shall be
deemed to be members of the Incumbent Board.
     (iii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or

10



--------------------------------------------------------------------------------



 



any combination of the foregoing transactions, the holders of all the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction constitute, following such
transaction, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transactions; or
     (iv) the Company sells all or substantially all of the assets of the
Company.
     (b) Effect of Change of Control. In the event that within one (1) year
following a Change of Control, the Company terminates Executive Without Cause or
Executive terminates employment for Good Reason, Executive shall be entitled, in
lieu of the compensation and benefits provided pursuant to Section 8(e), to:
(i) the payment of three (3) times Executive’s Base Salary for the year in which
such termination shall occur; (ii) the payment of three (3) times Executive’s
highest Annual Bonus for preceding three years; (iii) any unpaid portion of the
Base Salary or any Annual Bonus for prior calendar years, accrued and unpaid
vacation pay, unreimbursed expenses incurred pursuant to Section 4(b), (c), (f),
(g), (h) or (i), and any other compensation owed to Executive pursuant to any
written employee benefit plan or policy of the Company and continued benefits
under Section 4(c) for a period of three (3) years; (iv) any vested portion of
the SERP Benefit, as calculated in accordance with the provisions of Section
4(a) of this Amendment, and the immediate vesting of any unvested portion of the
SERP Benefit; (v) the portion of any restricted stock grant that is free from
restrictions as of the date of termination and the acceleration and immediate
release of all restrictions from all restricted stock grants that are subject to
restrictions as of the date of termination; and (vi) the vested portion of
Executive’s stock options and the acceleration and immediate vesting of any
unvested portion of Executive’s stock options. Executive shall have two
(2) years from the date of such termination Without Cause or by Executive for
Good Reason to exercise all stock options.
     10. Excise Tax Reimbursement. In connection with or arising out of a Change
in Control of the Company, in the event Executive shall be subject to the tax
imposed by Section 4999 of the Code (the “Excise Tax”) in respect of any payment
or distribution by the Company or any other person or entity to or for
Executive’s benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, or whether prior to or
following any termination of Executive other than Termination for Cause or By
Executive without Good Reason (a “Payment”), the Company shall pay to Executive
an additional amount. The additional amount (the “Gross-Up Payment”) shall be
equal to the Excise Tax, together with any federal, state and local income tax,
employment tax and any other taxes associated with this payment such that
Executive incurs no out-of-pocket expenses associated with the Excise Tax.
Provided, however, nothing in this Section shall obligate the Company to pay
Executive for any federal, state or local income taxes imposed upon Executive by
virtue of a Payment. For purposes of determining whether any of the Payments
will be subject to the Excise Tax and the amount of such Excise Tax the
following will apply:
     (a) Determination of Parachute Payments. Any payments or benefits received
or to be received by Executive in connection with a Change in Control of the
Company or his termination of employment other than by the Company for Cause or
by Executive Without

11



--------------------------------------------------------------------------------



 



Good Reason shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to Executive such other payments or benefits (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax; and
     (b) Valuation of Benefits and Determination of Tax Rates. The value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with proposed, temporary or final
regulations under Section 280G(d)(3) and (4) of the Code or, in the absence of
such regulations, in accordance with the principles of Section 280G(d)(3) and
(4) of the Code. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive’s residence on the date
of termination of his employment, net of the applicable reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.
     (c) Repayment of Gross-Up by Executive and Possible Additional Gross-Up by
Company. In the event that the amount of Excise Tax attributable to Payments is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of Executive’s employment, he shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(including the portion of the Gross-Up Payment attributable to the Excise Tax,
employment tax and federal (and state and local) income tax imposed on the
Gross-Up Payment being repaid by Executive if such repayment results in a
reduction in Excise Tax and/or a federal (and state and local) income tax
deduction) plus interest on the amount of such repayment at the rate provided in
section 1274(b)(2)(B) of the Code. In the event that the Excise Tax attributable
to Payments is determined to exceed the amount taken into account hereunder at
the time of the termination of Executive’s employment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess (plus any interest and/or penalties payable by Executive
with respect to such excess) at the time that the amount of such excess is
finally determined.

12



--------------------------------------------------------------------------------



 



     11. Executive Covenants.
     (a) General. Executive and the Company understand and agree that the
purpose of the provisions of this Section 11 is to protect legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or acquire and
possess property from the fruits of his labor. Executive hereby acknowledges
that the post-employment restrictions set forth in this Section 11 are
reasonable and that they do not, and will not, unduly impair his ability to earn
a living after the termination of his employment with the Company. Therefore,
subject to the limitations of reasonableness imposed by law upon restrictions
set forth herein, Executive shall be subject to the restrictions set forth in
this Section 11.
     (b) Definitions. The following capitalized terms used in this Section 11
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms: “Confidential Information”
means any confidential or proprietary information possessed by the Company
without limitation, any confidential “know-how,” customer lists, details of
client and consultant contracts, current and anticipated customer requirements,
pricing policies, price lists, market studies, business plans, operational
methods, marketing plans or strategies, product development techniques or plans,
computer software programs (including object code and source code), data and
documentation, data base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans, new personnel acquisition plans and any other
information that would constitute a trade secret under the common law or
statutory law of the State of Tennessee.
     “Person” means any individual or any corporation, partnership, joint
venture, association or other entity or enterprise.
     “Protected Employees” means employees of the Company or its affiliated
companies who are employed by the Company or its affiliated companies at any
time within six (6) months prior to the date of termination of Executive for any
reason whatsoever or any earlier date (during the Restricted Period) of an
alleged breach of the Restrictive Covenants by Executive.
     “Restricted Period” means the period of Executive’s employment by the
Company plus a period extending two (2) years from the date of termination of
employment; provided, however, the Restricted Period shall be extended for a
period equal to the time during which Executive is in breach of his obligations
to the Company under this Section 11.
     “Restrictive Covenants” means the restrictive covenants contained in
Section 11(c) hereof:
     (c) Restrictive Covenants.
     (i) Restriction on Disclosure and Use of Confidential Information.
Executive understands and agrees that the Confidential Information constitutes a
valuable asset of the Company and its affiliated entities, and may not be
converted to

13



--------------------------------------------------------------------------------



 



Executive’s own use or converted by Executive for the use of any other Person.
Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, at any time during the Restricted Period or thereafter, reveal,
divulge or disclose to any Person not expressly authorized by the Company any
Confidential Information, and Executive shall not, at any time during the
Restricted Period or thereafter, directly or indirectly, use or make use of any
Confidential Information in connection with any business activity other than
that of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices,
     (ii) Non-Competition. Executive shall not, during the Restricted Period,
directly or indirectly, for himself or on behalf of or in conjunction with any
other Person: (x) engage, as an officer, director, shareholder, owner, partner,
joint venturer or in a managerial capacity whether as an employee, independent
contractor, consultant or advisor, or as sales representative, in any hotel
business and/or meeting and convention center business in direct competition
with the Company or any subsidiary of the Company, within seventy-five
(75) miles of the locations in which the Company or any of the Company’s
subsidiaries owns or operates any hotel and/or meeting and convention center
(the “Territory”), or (y) call upon any Person which is at that time, or which
has been, within one (1) year prior to that time, a customer of the Company
(including the subsidiaries thereof) within the Territory for the purpose of
providing convention or meeting services in competition with the Company or any
subsidiary of the Company within the Territory. The foregoing shall not be
deemed to prohibit Executive from acquiring as an investment not more than two
percent (2%) of the capital stock of a competing business whose stock is traded
on a national securities exchange or over-the-counter.
     (iii) Non-solicitation of Protected Employees. Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use or converted by Executive for the use of any other
Person. Accordingly, Executive hereby agrees that during the Restricted Period
Executive shall not directly or indirectly on Executive’s own behalf or on
behalf of any Person solicit any Protected Employee to terminate his or her
employment with the Company.
     (iv) Non-interference with Company Opportunities. Executive understands and
agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any other Person. Accordingly, Executive
hereby agrees that during the Restricted Period or thereafter, Executive shall
not directly or indirectly on Executive’s own behalf or on behalf of any Person,
interfere with, solicit, pursue, or in any way make use of any such business
opportunities.
     (d) Exceptions from Disclosure Restrictions. Anything herein to the
contrary notwithstanding, Executive shall not be restricted from disclosing or
using Confidential Information that: (i) is or becomes generally available to
the public other than as a result of

14



--------------------------------------------------------------------------------



 



an unauthorized disclosure by Executive or his agent; (ii) becomes available to
Executive in a manner that is not in contravention of applicable law from a
source (other than the Company or its affiliated entities or one of its or their
officers, employees, agents or representatives) that is not known by Executive,
after reasonable investigation, to be bound by a confidential relationship with
the Company or its affiliated entities or by a confidentiality or other similar
agreement; or (iii) is required to be disclosed by law, court order or other
legal process; provided, however, that in the event disclosure is required by
law, court order or legal process, Executive shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by Executive.
     (e) Enforcement of the Restrictive Covenants.
     (i) Rights and Remedies upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, Executive from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company and that money damages would not provide an adequate remedy to
the Company. The rights referred to herein shall be independent of any others
and severally enforceable, and shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity.
     (ii) Severability of Covenant. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in all respects. If any court
determines that any Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
     12. Cooperation in Future Matters. Executive hereby agrees that, for a
period of three (3) years following the date of his termination, he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to Executive’s employment by the Company, including, without limitation,
providing information of limited consultation as to such matters, participating
in legal proceedings, investigations or audits on behalf of the Company, or
otherwise making himself reasonably available to the Company for other related
purposes. Any such cooperation shall be performed at times scheduled taking into
consideration Executive’s other commitments, and Executive shall be compensated
at a reasonable hourly or per diem rate to be agreed by the parties to the
extent such cooperation is required on more than an occasional and limited
basis. Executive shall also be reimbursed for all reasonable out of pocket
expenses. Executive shall not be required to perform such cooperation to the
extent it conflicts with any requirements of exclusivity of service for another
employer or otherwise, nor in any manner that in the good faith belief of
Executive would conflict with his rights under or ability to enforce this
Agreement.
     13. Indemnification. The Company shall indemnify Executive and hold him
harmless from and against any and all costs, expenses, losses, claims, damages,
obligations or liabilities (including actual attorneys fees and expenses)
arising out of any acts or failures to act by the Company, its directors,
employees or agents that occurred prior to the Effective Date, or arising out

15



--------------------------------------------------------------------------------



 



of or relating to any acts, or omissions to act, made by Executive on behalf of
or in the course of performing services for the Company to the fullest extent
permitted by the Bylaws of the Company, or, if greater, as permitted by
applicable law, as the same shall be in effect from time to time. If any claim,
action, suit or proceeding is brought, or any claim relating thereto is made,
against Executive with respect to which indemnity may be sought against the
Company pursuant to this Section, Executive shall notify the Company in writing
thereof, and the Company shall have the right to participate in, and to the
extent that it shall wish, in its discretion, assume and control the defense
thereof, with counsel satisfactory to Executive.
     14. Notices. Any and all notices or other communications required or
permitted to be given under any of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
mailed by first class registered mail, return receipt requested, or by
commercial courier or delivery service, or by facsimile or electronic mail,
addressed to the parties at the addresses set forth below (or at such other
address as any party may specify by notice to all other parties given as
aforesaid):
     (a) if to the Company, to:
Gaylord Entertainment Company
One Gaylord Drive
Nashville, Tennessee 37214
Attention: Carter R. Todd
     (b) if to Executive, to:
Colin V. Reed
c/o Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
and/or to such other persons and addresses as any party shall have specified in
writing to the other by notice as aforesaid.
     15. Miscellaneous.
     (a) Entire Agreement. This writing and the Exhibits hereto constitute the
entire agreement of the parties with respect to the subject matter hereof and
replaces in its entirety Executive’s April 23, 2001 employment agreement (and
all amendments thereto) with the Company. This Agreement may not be modified,
amended, or terminated except by a written agreement signed by all of the
parties hereto. Nothing contained in this Agreement shall be construed to impose
any obligation on the Company to renew this Agreement and neither the
continuation of employment nor any other conduct shall be deemed to imply a
continuing obligation upon the expiration of this Agreement.
     (b) Assignment; Binding Effect. This Agreement shall not be assignable by
Executive, but it shall be binding upon, and shall inure to the benefit of, his
heirs, executors, administrators, and legal representatives. This Agreement
shall be binding upon the Company and inure to the benefit of the Company and
its respective successors and permitted assigns. This Agreement may only be
assigned by the Company to an entity controlling,

16



--------------------------------------------------------------------------------



 



controlled by, or under common control with the Company; provided, however, that
no such assignment shall relieve the Company of any of its obligations
hereunder.
     (c) Waiver. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.
     (d) Enforceability. Subject to the terms of Section 11(e) hereof, if any
provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein, unless the
invalidity or unenforceability of such provision substantially impairs the
benefits of the remaining portions of this Agreement.
     (e) Headings. The section headings contained herein are for the purposes of
convenience only and are not intended to define or limit the contents of the
sections.
     (f) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall be deemed one original.
     (g) Confidentiality of Agreement. The parties agree that the terms of this
Agreement as they relate to compensation, benefits, and termination shall,
unless otherwise required by law (including, in the Company’s reasonable
judgment, as required by federal and state securities laws), be kept
confidential; provided, however, that any party hereto shall be permitted to
disclose this Agreement or the terms hereof with any of its legal, accounting,
or financial advisors provided that such party ensures that the recipient shall
comply with the provisions of this Section 15(g).
     (h) Governing Law. This Agreement shall be deemed to be a contract under
the laws of the State of Tennessee and for all purposes shall be construed and
enforced in accordance with the internal laws of said state.
     (i) No Third Party Beneficiary. This Agreement shall not confer any rights
or remedies upon any person or entity other than the parties hereto and their
respective successors and permitted assigns.
     (j) Arbitration. Any controversy or claim between or among the parties
hereto, including but not limited to those arising out of or relating to this
Agreement or any related agreements or instruments, including any claim based on
or arising from an alleged tort, shall be determined by binding arbitration in
accordance with the Federal Arbitration Act (or if not applicable, the law of
the state of Tennessee), the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date hereof, and the provisions set
forth below. In the event of any inconsistency, the provisions herein shall
control. Judgment upon any arbitration award may be entered in any court having
jurisdiction. Any party to the Agreement may bring an action, including a
summary or expedited proceeding, to compel arbitration of any controversy or
claim to which this Agreement applies in any court having jurisdiction over such
action; provided, however, that all arbitration proceedings shall take place in
Nashville, Tennessee. The arbitration body shall set forth its findings of fact
and

17



--------------------------------------------------------------------------------



 



conclusions of law with citations to the evidence presented and the applicable
law, and shall render an award based thereon. In making its determinations and
award(s), the arbitration body shall base its award on applicable law and
precedent, and shall not entertain arguments regarding punitive damages, nor
shall the arbitration body award punitive damages to any person. If Executive is
entitled to any award pursuant to the determination reached in the arbitration
that is greater than that proposed by the Company, he or she shall be entitled
to payment by the Company of all attorneys’ fees, costs (including expenses of
arbitration), and other out-of-pocket expenses incurred in connection with the
arbitration.
     (k) Section 409A Compliance. If Executive is a “specified employee” at
Executive’s “separation of service” (as such phrases are defined under Code
Section 409A), then no payment or portion of any payment described in Sections 9
or 10 that was earned and vested after December 31, 2004, that is deferred
compensation subject to the requirements of Code Section 409A will be paid
during the first six (6) months following Executive’s separation of service. In
addition, the Company will not accelerate the payment of any deferred
compensation if such acceleration would result in the imposition of penalties
and/or interest under Code Section 409A
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            GAYLORD ENTERTAINMENT COMPANY
      By:   /s/ D. Ralph Horn         D. Ralph Horn, Lead Director        Board
of Directors     

            EXECUTIVE
      /s/ Colin V. Reed       Colin V. Reed           

18